IN THE UNITED STATES DISTRICT COURT! [20S pene

t

FOR THE DISTRICT OF MARYLAND “75
2A ES wh SM .
STAR DEVELOPMENT GROUP, __* TE =O PH bt By
LLC, et af, 20, a eee
. : Peel pe
Plaintiffs, Civil ActictiYNo. RDB-16;1246._
ok ee ka rg ‘e
y.
Pe

DARWIN NATIONAL ASSURANCE

COMPANY, *
Defendant. *
* * * * * * * * * * x * *

MEMORANDUM AND ORDER

Petitioners/Plaintiffs/Appellants Hopkins Hospitality Investors, LLC, and Hopkins
Investors, LLC (collectively, the “Hopkins Entities”), move this Court to approve the proposed
Supersedeas Bond (ECF No. 87-1) and the sufficiency of the proposed surety. (Mot., ECF No.
87.) Defendants have opposed the motion, expressing concern that the bond only protects one
of the two judgments being appealed by only one set of the judgment debtors. (Defs.’ Resp.,
ECF No. 106.) They further argue that the amount of the bond is insufficient because it should
include an allowance for appellate attorneys’ fees. (/d.)

By way of a brief background, on March 28, 2018, this Court affirmed an arbitration
award and issued Judgment in favor of Defendants against Star Development Group (“Star”) in
~ the amount of $1,856,197.12 (the “Star Judgment”). (Judgment, ECF No. 35.) Star appealed on
April 24, 2018. (See ECF No. 38.) However, because there was a pending motion to alter/amend
the judgment, the appeal was stayed until this Court resolved the motion. (ECF No. 47.) On
January 4, 2019, this Court denied the motion to award attorneys’ fees only against Star and

awarded attorneys’ fees to Defendants against both Star and the Hopkins Entities, jointly and
|
severally, in the amount of $40,000 (the “Star/Hopkins Judgment”). (ECF No. 49.) After this
Court denied the motion to amend, an amended appeal was filed by Star and the Hopkins Entities
(collectively, the “Judgment Debtors”). (See ECF No. 50.) The instant motion for approval of
the supersedeas bond was filed by the Hopkins Entities on April 26, 2019. (ECF No. 87.)

“TA] party taking an appeal from the District Court is entitled toa stay of a money
judgment as a matter of right if he posts a bond in accordance with Fed. R. Civ. P. 62... .”
American Mfrs. Mut. Ins. Co. v. American Broadcasting-Paramount Theatres, Inc., 87 8. Ct. 1, 3
(1966); see also Fed. Prescription Serv., Inc. v. American Pharm. Ass’n, 636 F.2d 755, 759
(D.C. Cir. 1980) (“Beyond question, Rule 62(d) entitles the appellant who files a satisfactory
supersedeas bond to a stay of money judgment as a matter of right.”).

Maryland Local Rule 110.1 states that “[u]nless otherwise ordered by the Court, the
amount of any supersedeas bond filed to stay execution of a money judgment pending appeal
shall be 120% of the amount of the judgment plus an additional $500 to cover costs on appeal.”
Local Rule 110.1(a) (D. Md. 2018.) Therefore, with regard to the Hopkins Entities, the amount
of the bond must be at least $48,500, which is the amount the Hopkins Entities have requested.

Certainly, this Court has discretion to modify the amount of the bond required, or require
no bond, but the purpose of the bond is to protect the status quo not potential future awards. See,
e.g., Olympia Equipment Leasing Co. v. Western Union Telegraph Co., 786 F.2d 794, 800 (7th
Cir. 1986) (Easterbrook, J., concurring) (“The function of a supercedeas bond is to protect the
judgment creditor’s position from erosion during any period that its right to execute is obstructed
by a stay pending appeal... . So the district judge has a very difficult task—to make the
judgment creditor as well off during the appeal as it would be if it could execute at once, but no

better off.”); Poplar Grove Planting and Refining Co., Inc. v. Bache Halsey Stuart, Inc., 600
F.2d 1189, 1190-91 (Sth Cir. 1979) (“The purpose of a supersedeas bond is to preserve the status
quo while protecting the non-appealing party’s rights pending appeal.”).!

Although both Star and the Hopkins Entities are obligated to pay the Star/Hopkins |
Judgment, and the proposed bond does not cover all three entities, Defendants are still protected
by the bond if none of the entities satisfies the judgment on appeal. It does not prevent
Defendant from continuing its enforcement proceedings against Star for the Star Judgment, nor
does it prevent Defendant from continuing its enforcement proceedings against Star for the
Star/Hopkins Judgment. The bond applied for protects the status quo, and it is consistent with
the Maryland Local Rule requirements, |

Accordingly,

1. Motion of Petitioners/Plaintiffs/Appellants Hopkins Hospitality Investors

LLC, and Hopkins Investors, LLC, for approval of Supersedeas Bond
(ECF No. 87) is GRANTED.

2. The Bond in the form, amount, and with the surety as shown at Exhibit A
(ECF NO. 87-1) is APPROVED by this Court; and

3. Any proceedings to enforce the Judgment entered in this action on January
4, 2019 against Hopkins Hospitality Investors LLC and Hopkins Investors,
LLC are STAYED pending the determination of the appeal of Hopkins
Hospitality Investors LLC and Hopkins Investors, LLC from this

Judgment.
_ RS BS

Richard D. Bennett
United States District Judge

Dated: May 6, 2019.

 

t “The Fourth Circuit has not adopted a standard to guide the district courts’ exercise of discretion
in ‘granting unsecured stays.’ However, several district courts within this circuit have followed the Fifth
Circuit guidance of Poplar Grove Planting & Refining Co. v. Bache Halsey Stuart, Inc., 600 F.2d 1189,

1191 (Sth Cir. 1979),” Hofmann v. O'Brien, Civil No. WOQ-06-34472009, WL 3216814, at *2 (D. Md.
2009) {quoting Southeast Booksellers Ass'n v, McMaster, 233 F.R.D. 456, 458 (D.S.C. 2006)).
